      Case 2:10-md-02179-CJB-DPC Document 27206 Filed 08/19/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    In Re: Oil Spill by the Oil Rig                   *           MDL 2179
    “Deepwater Horizon” in the Gulf
    of Mexico, on April 20, 2010                      *           SECTION: J(2)

    Applies to:                                       *           JUDGE BARBIER
    No. 16-05952, Loggerhead
    Holdings, Inc. v. BP p.l.c., et al.               *           MAG. JUDGE CURRAULT


                                       ORDER & REASONS

          Before the Court is BP’s Motion for Summary Judgment against the claims of

Loggerhead Holding, Inc. (“Loggerhead”). (Rec. Doc. 27090).1 After considering the

parties’ arguments, the record, and the relevant law, the Court grants the motion for

the reasons stated below.

                                      I.     LEGAL STANDARD

          Summary judgment is warranted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). If the dispositive issue is one on which the

nonmoving party will bear the burden of proof at trial, the moving party may satisfy

its burden by pointing out that the evidence in the record is insufficient with respect

to an essential element of the nonmoving party’s claim. See Celotex, v. Catrett, 477

U.S. 317, 325 (1986). The burden then shifts to the nonmoving party, who must, by

submitting or referring to evidence, set out specific facts showing that a genuine issue

exists. See id. at 324. The nonmovant may not rest upon the pleadings but must

identify specific facts that establish a genuine issue for trial. See, e.g., id. at 325; Little




1   Related briefing: Loggerhead’s Opp’n, Rec. Doc. 27143; BP’s Reply, Rec. Doc. 27155.
   Case 2:10-md-02179-CJB-DPC Document 27206 Filed 08/19/21 Page 2 of 10




v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). All reasonable inferences are

drawn in favor of the nonmoving party, Little, 37 F.3d at 1075, and the Court refrains

making credibility determinations or weighing the evidence, Delta & Pine Land Co.

v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th Cir. 2008). Still, a non-

movant cannot satisfy its burden by only pointing to “some metaphysical doubt as to

the material facts,” “conclusory allegations,” “unsubstantiated assertions,” or “a

scintilla of evidence.” Little 37 F.3d at 1075. A court ultimately must be satisfied that

“a reasonable jury could not return a verdict for the nonmoving party.” Delta, 530

F.3d at 399.

                                 II.    BACKGROUND

      The referenced member case is one of the last remaining economic loss claims

to arise from the massive oil spill in the Gulf of Mexico in 2010. The source of the

discharge was an offshore well, known as Macondo, located approximately fifty miles

off the coast of Louisiana. On the night of April 20, 2010, a blowout, explosions, and

fire occurred on the semi-submersible drilling rig DEEPWATER HORIZON rig as it

was in the process of temporarily abandoning the Macondo Well. After burning for

nearly two days, the DEEPWATER HORIZON sank, and the Macondo Well

discharged oil until it was successfully capped on July 15, 2010.

      Plaintiff Loggerhead and its subsidiaries operated a scuba-diving cruise

business in the northern Caribbean and Bahamas. Loggerhead utilized two vessels,

the NEKTON PILOT (“PILOT”) built in 1994 and NEKTON RORQUAL

(“RORQUAL) built in 2001, to house, feed, transport, and support its scuba-diving

passengers on week-long cruises. Each vessel could accommodate around 30
                                           2
    Case 2:10-md-02179-CJB-DPC Document 27206 Filed 08/19/21 Page 3 of 10




passengers. (Rec. Doc. 27090-6 at 4). Loggerhead’s summer itineraries included

sailings to Cay Sal Bank, Medio Reef, and the Northwest Bahamas. Of these, Cay Sal

Bank, located between Cuba and Florida, is closest to the Gulf of Mexico. The other

destinations are farther east. These cruises would typically sail out of Ft. Lauderdale,

Florida. Loggerhead’s winter itineraries included the Southern Bahamas, St. Croix,

and Puerto Rico and would depart from the Bahamas or Turks and Caicos. (See Decl.

of John Dixon ¶¶ 3, 6-7, Rec. Doc. 27143-2 (“Dixon Decl.”); BP’s Stmt. of Undisputed

Facts ¶1, Rec. Doc. 27090-31 (“BP SoF”); 2010 Itineraries, Rec. Doc. 27090-6 at 20-

21).

       Loggerhead had been operating this business for over two decades before the

oil spill began in 2010. However, the undisputed evidence reflects that Loggerhead

encountered difficulties beginning in 2007 that continued through the time of the oil

spill. Its gross revenue declined by over $1 million, from $3.87 million in 2007 to $2.77

million in 2009. (BP SoF ¶¶ 12-14). The limited data on Loggerhead’s bookings that

has been provided to the Court (March-May for 2008, ‘09, ‘10) similarly indicate that

bookings were declining. (BP SoF ¶ 20). Moreover, Loggerhead reported net losses of

over $500,000 for each year from 2007 to 2009. (BP SoF ¶ 15-17).2 Loggerhead also


2 Loggerhead does not dispute this fact, although it does attempt to counter it by asserting that its
EBITDA (earnings before interest, taxes, depreciation, and amortization) was positive during this
time: $364,032 in 2007, $26,383 in 2008, and $222,267 in 2009. (Dixon Decl. ¶ 8). Loggerhead claims
that EBITDA “is the commonly accepted metric for valuing loss of profits (rather than net income),”
but it does not provide any support for this position. The Court’s own research reveals that it should
be skeptical of Loggerhead’s figures and the meaning it attaches to them. See Blanche Zelmanovich,
et al. The Basics of EBITDA, 36-FEB AM. BANKR. INST. J. 36 (2017) (“EBITDA is not a defined term
under Generally Accepted Accounting Principles (GAAP), guidelines that regulate the preparation of
financial statements. This means that the methodology of calculating EBITDA can vary from one
company to another—or even within the same company from period to period. . . . While a negative
EBITDA generally indicates that a business has a profitability issue and insufficient cash flow from
its core operations, a positive EBITDA does not necessarily mean that a business will generate cash. .
                                                   3
    Case 2:10-md-02179-CJB-DPC Document 27206 Filed 08/19/21 Page 4 of 10




missed an unspecified number of loan payments covering its vessels. (BP SoF ¶ 22).

       Furthermore, in September 2009 Loggerhead dry-docked the PILOT at its

shipyard in order to conduct an extended refit of the vessel that was supposed to

include rebuilding its two main engines. (BP SoF ¶ 30). Loggerhead did not intend to

put the vessel back into service for at least eight months. (BP SoF ¶ 30). The

estimated cost of the refit was around $180,000, but Loggerhead had spent only

around $30,000 by April 2010 (seven months after going in to dry dock). (BP SoF ¶

31). Both engines had been removed from the PILOT’s hull, but they had not yet been

sent to the rebuild facility. (Dixon Decl. ¶ 11). John Dixon, Loggerhead’s 30(b)(6)

representative, testified that Loggerhead could not pay for the PILOT’s refit without

income from the RORQUAL. (2/26/21 Dixon Depo. 227:9-13, Rec. Doc. 27090-5).3

       Meanwhile, the RORQUAL encountered its own mechanical problems. On or

around April 10, 2010, the RORQUAL’s starboard generator “had a casualty that was

quickly fixed by installing a replacement generator.” (Dixon Decl. ¶ 16; see also

Loggerhead Resp. to BP SoF ¶ 37, Rec. Doc. 27143-1). However, the replacement

generator soon developed an oil pressure issue. (Dixon Decl. ¶ 17). The issue was



. . EBITDA is not synonymous with cash flow. The ‘E’ in EBITDA represents earnings, not cash.
EBITDA does not take into consideration financing costs, investment in capital expenditures, taxes,
[etc.] . . . .”). Also, it is not clear how Loggerhead calculated EBITDA, and the figures reported in
Loggerhead’s brief differ greatly from those provided in John Dixon’s declaration. (Compare Opp’n at
6, Rec. Doc. 27143 with Dixon Decl. ¶ 8). Thus, it is unclear what these figures are meant to convey or
whether they convey it accurately. In short, Loggerhead’s purported EBITDA fails to create a genuine
dispute of material fact regarding the pre-spill financial health of its business.

3 Loggerhead attempts to create a factual dispute by producing a declaration from John Dixon that
broadly states Loggerhead “had available resources including third party sources to pay for the
scheduled NEKTON PILOT’s refit.” (Dixon Decl. ¶ 12). This contradicts Dixon’s earlier deposition
testimony. The Court can and does disregard this part of Dixon’s declaration under the sham affidavit
rule. See Hills v. Tangipahoa Parish Sch. Sys., No. 19-5, 2020 WL 1250810, at *5 (E.D. La. Mar. 16,
2020).
                                                 4
    Case 2:10-md-02179-CJB-DPC Document 27206 Filed 08/19/21 Page 5 of 10




severe enough that Loggerhead cancelled two weeks of scheduled cruises (May 8-15

and May 15-22) and directed the RORQUAL to proceed to Loggerhead’s shipyard in

Port St. Joe, Florida, some 1,000 nautical miles away. (Dixon Decl. ¶¶ 14, 18).4

Loggerhead had already planned for the RORQUAL to go off charter for two weeks

between April 24 and May 8, so the additional cancellations meant the RORQUAL

would not conduct any cruises for four weeks. After completing what would be its last

cruise, the RORQUAL departed Turks and Caicos on April 24 and arrived in Port St.

Joe nine days later, on May 3. Loggerhead alleges that on the night of May 2, while

south of St. Joe, the RORQUAL sailed through oil. (Dixon Decl. ¶ 20).

       As of April 24, 2010, Loggerhead had no working vessels to operate its

business. On May 17, Loggerhead posted on its website that it was ceasing operations

“[d]ue to the continually increasing cost of operations, decreased discretionary income

of consumers, and overall economic difficulty.” (Rec. Doc. 27090-13 at 2). The

announcement did not mention the oil spill. Loggerhead cancelled all trips and did

not refund the approximately $417,000 in customer deposits it had received as of May

19, 2010. (BP SoF ¶ 77). Loggerhead’s website was later modified to add “lionfish

invasion” and “BP oil catastrophe” to the list of reasons for ceasing operations. (Rec.

Doc. 27090-26).

       On May 19, 2010, Nekton Diving Cruises, LLC (“Nekton Diving”),

Loggerhead’s subsidiary that operated the diving cruises, executed an assignment for


4Loggerhead claims that it “rescheduled” (as opposed to cancelled) these two cruises, although it does
not say what dates these cruises were rescheduled or provide any documentary proof that they were
rescheduled. In any event, the last scuba-diving cruise occurred between April 17 and 24, 2010.
Therefore, regardless of what word Loggerhead may have used at the time, the May 8th and May 15th
cruises were de facto cancelled.
                                                 5
   Case 2:10-md-02179-CJB-DPC Document 27206 Filed 08/19/21 Page 6 of 10




the benefit of creditors, which was filed in Florida state court on May 27. (Rec. Doc.

27090-24). Nekton Diving stated that it had less than $100,000 in assets and $4.8

million in debts that it could not pay. Of the $4.8 million, approximately $3.4 million

was in unsecured claims.

                     III.   LOGGERHEAD’S CLAIMS AGAINST BP

      Loggerhead filed a complaint against various BP entities under the Oil

Pollution Act of 1990 (“OPA”) and general maritime law. Loggerhead claims that oil

physically damaged the RORQUAL when it allegedly drove through an oil slick on

May 2, 2010, and this damage prevented the vessel from returning to service.

Loggerhead also claims there was an “imminent threat” that oil would reach the areas

it typically cruised, which caused its customers to cancel reservations. Loggerhead

asserts these events are the reason the PILOT’s refit was not completed, Nekton

Diving closed its doors, and the scuba-diving cruise business failed. Loggerhead seeks

$41 million in compensatory damages. (Dixon Decl. ¶ 51).

                                  IV.   DISCUSSION

      A.     OPA § 2702(b)(2)(E)

      Under OPA, a “responsible party” (here, BP) is strictly liable for the “the

removal costs and damages specified in subsection (b) that result from such incident.”

33 U.S.C. § 2702(a). One of those specified damages is “the loss of profits or

impairment of earning capacity due to the injury, destruction, or loss of real property,

personal property, or natural resources . . . .” Id. § 2702(b)(2)(E)(emphasis added).

The plaintiff need not own or lease the property or resources that were injured,

destroyed, or lost. In re Settoon Towing, L.L.C., 859 F.3d 340, 344 (5th Cir. 2017).
                                           6
    Case 2:10-md-02179-CJB-DPC Document 27206 Filed 08/19/21 Page 7 of 10




       The summary judgment record paints a picture of a business that had been

struggling long before the oil spill occurred, was on the verge of collapse when the

blowout began hundreds of miles away, and entered its death throes shortly

thereafter. Loggerhead’s revenues and bookings had been declining, and it incurred

net losses of over $500,000 for each of the three years preceding the oil spill. Nekton

Diving, Loggerhead’s subsidiary, had substantial debt that it could not pay. The

PILOT, one of Loggerhead’s two sources of revenue, had been in dry dock for months

before the oil spill began, and its refit was nowhere near complete. All hope was on

the RORQUAL to keep the business afloat.

       That hope was dashed when the ROQUAL suffered a duet of generator

malfunctions between April 10 and April 24, 2010, prompting Loggerhead to cancel

two weeks of cruises (on top of a planned two-week “off charter” period) and send the

RORQUAL to its shipyard in Port St. Joe. With massive debt and no revenue source,

Loggerhead announced on May 17 that it was ceasing operations, giving several

reasons but making no reference to the oil spill. Loggerhead did not return the

$417,000 in deposits its customers paid, and days later its subsidiary filed the

assignment for the benefit of creditors, formally giving up the ghost.

       Even if the Court assumes that Loggerhead’s customers did cancel trips out of

oil spill concerns5 and the RORQUAL was oiled on May 2,6 no reasonable jury could

conclude that the oil spill caused Loggerhead’s business to fail. The evidence all points



5 The Court notes that Loggerhead has no admissible evidence that this occurred. John Dixon testified
that he spoke with “maybe half a dozen to a dozen” customers who purportedly called to cancel, but
he does not know who they were. (BP SoF ¶¶ 67, 69; Dixon Decl. ¶ 35). This is hearsay.
6 As explained below, the parties dispute whether the RORQUAL was actually oiled.

                                                  7
   Case 2:10-md-02179-CJB-DPC Document 27206 Filed 08/19/21 Page 8 of 10




in one direction: that Loggerhead’s business was going to fail in the summer of 2010

regardless of whether the oil spill happened. Accordingly, there is no genuine dispute

that Loggerhead’s alleged lost profits or impaired earning capacity was not due to the

injury, destruction, or loss of real property, personal property, or natural resources.

Loggerhead’s claim under OPA § 2702(b)(2)(E) fails.

       B.    OPA § 2702(b)(2)(B)

       Another type of damage recoverable under OPA is “[d]amages for injury to, or

economic losses resulting from destruction of, real or personal property.” 33 U.S.C. §

2702(b)(2)(B). Unlike subsection (E) just discussed, subsection (B) requires physical

injury to the plaintiff’s property. See In re: Oil Spill by the Oil Rig “Deepwater

Horizon,” 902 F. Supp. 2d 808, 816-17 (E.D. La. 2012) (citing Secko Energy, Inc. v.

M/V Margaret Chouest¸820 F. Supp. 1008, 1015 (E.D. La. 1993)).

       As mentioned, Loggerhead claims that the RORQUAL drove through oil on the

night of May 2, 2010. BP disputes this, pointing out that contemporaneous forecasts

from NOAA showed that oil was unlikely to come within 100 miles of the RORQUAL’s

position. It also points out that there are no records reflecting that the RORQUAL

was oiled, and Loggerhead has never tested any oil it allegedly found on the vessel to

verify that it came from Macondo. Loggerhead contends that the NOAA forecasts

were inaccurate, that the RORQUAL’s captain could smell (but did not see) oil on the

water’s surface the night of May 2, and that John Dixon saw oil on the RORQUAL

after it arrived at Port St. Joe. (Dixon Decl. ¶¶ 21-22). Loggerhead also claims that

oil is still on the RORQUAL and testing “is still possible.” (Opp’n at 15; Dixon Decl. ¶

47).
                                           8
   Case 2:10-md-02179-CJB-DPC Document 27206 Filed 08/19/21 Page 9 of 10




      There is perhaps a genuine dispute of material fact over whether the

RORQUAL was oiled. Even so, it does not end the matter. Loggerhead’s entire

argument concerning the purported oiling of the RORQUAL is designed to establish

a lost profits/impaired earning capacity claim. (See Opp’n at 12-13, Rec. Doc. 27143

(explaining that Nekton Diving filed the assignment for benefit of creditors because

the RORQUAL could not return to service after it encountered oil on its way to Port

St. Joe)). But, as explained above, even if the RORQUAL was oiled it did not cause

Loggerhead’s business to fail. The most Loggerhead could hope to recover under §

2702(b)(2)(B) in this circumstance would be the cost of repairing the vessel’s oil-

damaged components, if any. While Loggerhead seeks over $41 million dollars in

damages, it does not include such repair costs among its itemized list of damages.

(See Dixon Decl. ¶ 51 (listing as damages (1) cessation of operations, (2) storage and

maintenance costs (dockage, electricity, daily checks, etc.), (3) restart cost, (4)

consequential losses, and (5) 2013 & 2014 costs pending trial date (dockage, elect.,

daily check, etc.)). Consequently, Loggerhead’s claim under § 2702(b)(2)(B) fails.

      C.     General Maritime Law

      Loggerhead’s claims under general maritime law fail for the same reasons

discussed in Parts A & B, above. See also See In re Oil Spill by the Oil Rig “Deepwater

Horizon,” 496 F. Supp. 3d 989, 989-99 (E.D. La. 2020).

                                 V.     CONCLUSION

      For the reasons above,

      IT IS ORDERED that BP’s Motion for Summary Judgment (Rec. Doc. 27090)

is GRANTED, and Loggerhead’s claims in the referenced member case are
                                           9
  Case 2:10-md-02179-CJB-DPC Document 27206 Filed 08/19/21 Page 10 of 10




DISMISSED WITH PREJUDICE.

     New Orleans, Louisiana, this 19th day of August, 2021.



                                                 ______________________________
                                                 Carl J. Barbier
                                                 United States District Judge



Note to Clerk: File in 10-md-2179 and 16-05952




                                      10
